ATTACHMENT: 
	Applicants’ traversal has been considered but is not deemed persuasive. 

	Applicants again argue that the Davio reference is not an anticipatory teaching but the Examiner strongly disagrees.  This was noted in the previous office action and the repetition of arguments and the relevant paragraphs in Davio does not persuade the Examiner otherwise.  She relies on the rationale of record for this anticipation rejection.  See the second and third paragraphs in page 4 of the previous response.
	Regarding the obviousness rejection the Examiner again notes that the working examples are not commensurate in scope with the instant claims such that this showing does not represent unobviousness for the specific claims and claim limitations at issue.  

	For the rejection over DeGroot et al. in view of Miyake et al., applicants again repeat arguments previously considered to be unpersuasive.  Applicants note that mixtures are not taught.  The bottom of page 5 to page 6 of the previous office action addresses this deficiency.  Applicants note that Miyake et al. refer to adhesion issues.  This too was addressed in page 6 of the previous office action.  
	Applicants state that lines 25 to 29 in column 1 of Miyake et al. does not equate ethyl and propyl triacetoxysilane but the Examiner disagrees.  It is taught that these are both useful to avoid crystallization in the alternative which suggests their equivalence for such a utility.  The Examiner again disagrees that these specific silanes are referred to as inadequate.  This is applicants’ interpretation of the teachings in Miyake et al. but not the Examiner’s interpretation.  Assuming arguendo that Miyake et al. were to specifically state that adhesion was exacerbated, the Examiner notes that an obvious composition does not become patentable simply because it has been described as somewhat inferior.  See MPEP 2123 II.  

/MARGARET G MOORE/Primary Examiner, Art Unit 1765